DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks, amended claims and amended specification filed on December 13, 2021 is acknowledged. Claims 1-19 and 21-28 are pending in this application. Claims 1-14 and 26-28 are withdrawn in this application. Claims 15-19, 21, and 26-27 have been amended. Claim 20 has been cancelled. Claims 15-19 and 21-25 are pending in this application. 

Information Disclosure Statement
Receipt of the Information Disclosure Statements filed on January 23, 2020 and February 26, 2021 is acknowledged. Signed copies are attached to this office action. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claim 17  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the claim recites the limitation "said atom" in line 1 has been withdrawn in view of 
Claim Rejections - 35 USC § 102
The rejection of claims 15, 17-18, and 20-22 under 35 U.S.C. 102(a)(1) as being anticipated by Makino (WO 2005/018607A1) has been withdrawn in view of Applicant’s amendment to claim 15  to recite a protecting agent containing layer surrounding the cationic micelle. 
The rejection of claims 15-18, 20-22 and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Lau (US 2001/0021390) has been withdrawn in view of Applicant’s amendment to claim 15  to recite a protecting agent containing layer surrounding the cationic micelle. 
The rejection of claims 15, 19, and 22-25 under 35 U.S.C. 102(a)(1) as being anticipated by Lambert et al. (US 2009/0170944) has been withdrawn in view of Applicant’s amendment to claim 15  to recite a protecting agent containing layer surrounding the cationic micelle. 

 Election/Restrictions
Claims 15-19 and 21-25 are allowed.
The restriction requirement between Groups I-V , as set forth in the Office action mailed on April 2, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups IV and V is withdrawn.  Claims 26-27 , directed to a production method of a micelle comprising a 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 1-14: cancelled
Claim 28: cancelled 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Makino (WO 2005/018607A1) which discloses a medicinal 
Makino, additionally, in Example 3, discloses an embodiment in which a drug, (APC 0576), is dispersed and dissolved in an aqueous hydrochloric acid solution to form micelles with ceylpyridinium chloride, which is a surfactant; Lau (US 2001/0021390) which discloses micelles formed with a cationic surfactant such as cetylpyridinium chloride (corresponding to the "component, which has a functional group that cationizes under acidic conditions, and which is capable of forming cationic micelles"), readily adhere to mucous membranes and are suitable for bringing about sustained drug release (paragraph 0002; Figures).  Furthermore, since the invention disclosed in Lau is intended to cause the cationic surfactant to carry a positive charge, this is considered to be intended to be placed "under acidic conditions." Additionally, Lau teaches that if ethyl aminobenzoate is added to the micelles, the ethyl aminobenzoate is entrapped between the alkyl chains of cetylpyridinium chloride. Ethyl aminobenzoate, which contributes to the formation of a micelle structure corresponds to the "protective agent" of the instant claims. Ethyl aminobenzoate is disclosed and intrinsically has the properties of “having a functional group that cationizes under acidic conditions, and which is capable of forming cationic micelles" and thus it can be understood that a cationic surfactant, such as cetylpyridinium chloride disclosed in Lau corresponds to the "protective agent". Ethyl aminobenzoate corresponds to the "component, which is capable of forming cationic micelles"; and Lambert et al. (US 2009/0170944) who discloses a micellar composition comprising at least one pharmaceutically active 
None of the references disclose a protecting agent layer to protect the formed cationic micelle. There is no motivation to incorporate such a layer based on the teaching of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615